PD-0947-15
                                                                                        C
 i Att-*   Adel Acosta,   Clerk.
           p.o. Box 12308 Capital Station
           Austin, Texas 78711
                                                                       1025-15




From: Luther C     Ferguson #1961679
       Michael Unit.
       2664FM 2054                                                     BECEIVED IN
                                    L 10.5. Motion for Extend time^flj OF CRIMINAL APPEALS
                                                                           NOV 02 2015
                              RE.   Tr,   No.   1423099
                                          COA case Nc . 14-14-00885-CR A(w^a A^s^a flarfr
                                          pd-o947-i5                    4^©IAilSia,WrR
Dear, Honorable Judge: ,( Clerk)


On this day lam asking the court tc grant the APPELLANT,S Pro- Se Motion for -
an Extension os    tmie in which to file the Petition for Discretion Review.

(A) the deadline for filing P.D.R. Nov, 9, 15
(B) the length of the extension sought 30 more days.
(C) the fact relied on resonabiy explain the need for Extension . Pleas see;
in close a letter from my mother Louise Ferguson who is 83 years old, my sister
who has my CD Trans trips and who is under going"SURGERYM and who has Care and-
Custody over My CD. Which has all of my court, Trail nots on it.

I,AM awere of assit the 1st, and this time . Thank You very Much!

With cut those Trans trips lam un able to Argue my Case tc the court of Appeals
in Austin, show errors of the court and the law.

My mother who is unable to assit me in this legal need cause my sister take care
of her who is in the Hospital. And she get 801.oo a month SSI. she will be send
ing me 60.00 this month on the 3rd and i don,t have the Trans trips cause of ill
ness in the family.'

Pleas Call Louise Ferguson at 281-491-52-58 or 20-98.               COURT OF CR/M
   Thank you verv.                                                        Mni/ n„nn
                                                                          NOVO 3 2015
Pleas send letter back I waiting tomake a call;
                                                                       Abel Acosta, Clerk